[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            JUNE 21, 2010
                              No. 09-12618                   JOHN LEY
                          Non-Argument Calendar                CLERK
                        ________________________

                   D. C. Docket No. 08-00337-CR-1-KD-B

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

TOMMIE LEE MITCHELL,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                       _________________________

                               (June 21, 2010)

Before EDMONDSON, BIRCH and HILL, Circuit Judges.

PER CURIAM:

     Paul D. Brown, appointed counsel for Tommie Lee Mitchell, has filed a
motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit is

correct. Because independent examination of the entire record reveals no arguable

issues of merit, counsel’s motion to withdraw is GRANTED, and Mitchell’s

conviction and sentence are AFFIRMED.




                                           2